440 F.2d 993
77 L.R.R.M. (BNA) 2255, 65 Lab.Cas.  P 11,699
The MAY DEPARTMENT STORES COMPANY, d/b/a O'Neil Company, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Retail ClerksInternational Association, Local 698, AFL-CIO, Intervenor.
No. 20745.
United States Court of Appeals, Sixth Circuit.
April 16, 1971.

Kenneth R. Millisor, Akron, Ohio, E. G. Kemp, Wise, Roetzel, Maxon, Kelly & Andress, Akron, Ohio, for petitioner.
Patricia Whorthy, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Nancy M. Sherman, Atty., N.L.R.B., Washington, D.C., on the brief, for respondent.
Before MILLER and KENT, Circuit Judges, and McALLISTER, Senior Circuit judge.


1
PER CURIAM ORDER.


2
This case is before the Court on a petition for review and a cross-petition for enforcement of an order of the National Labor Relations Board.  The Board's decisions and order are reported at 184 N.L.R.B. No. 68.


3
This Court holds that there is substantial evidence on the record as a whole to support the Board's findings that the company interfered with, restrained and coerced its employees in the exercise of their rights under Section 7 of the Act, 29 U.S.C.A. 157, in violation of 8(a)(1).


4
It is ordered that the order of the Board be and is hereby enforced.